Dissenting Opinion by
Judge Crumlish, Jr. :
I disagree with the majority’s conclusion that the lower court’s refusal to return this matter to the school board for consideration of appellant’s offer was both judicious and judicially proper. This action may have been expedient but it is my opinion that the public interest would have been better served if the lower court *31had ordered the school board to consider the appellant’s offer in this case. This would have necessitated no unreasonable delay as the matter could surely have been considered in a short time. I think it was unreasonable for the lower court judge to require that the prospective purchasers be immediately available with earnest money in hand before any other offer be considered.
I do not believe that this was simply an instance of a small difference in the price offered. There were other matters of concern that could have been explored and determined such as the use to which the land would be put,1 what offer the appellants actually could and would make,2 and who were the real parties in interest. When a. disparity in offers exists, as in this case, I think a solution of these issues is necessary in order to determine exactly which offer should be approved, especially when the higher of the offers is rejected.
I am not contending herein that Mr. Swift clearly should have been approved as the purchaser, but merely say the matter should have been returned for the school board’s reconsideration.
Although I hesitate to say that this sale was pushed through the processes involved, the record shows some indication that Mr. Swift was not afforded due courtesy and certainly not afforded the opportunity to present his case. In addition to the prejudice of Mr. Swift, the public in the Abington School District has not had the full benefit of judicial supervision.

 The majority agrees that the record did not reveal what use the land would be put to by the approved purchasers yet this should be a factor to be considered when there are differences in price.


 I realize that Mr. Swift quoted a figure of $35,500 but a reading of the record leads me to conclude that there was a good possibility that a substantially higher figure may have been reached had he realized all the considerations involved. He testified that they could offer $35,500 “with no problem.”